Citation Nr: 0108198	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



REMAND

The veteran served on active duty from February 1970 to 
December 1971, from September 1972 to August 1974 and from 
November 1974 to December 1976.

This appeal arose from an April 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.

In reviewing the record, it appears that the veteran, through 
his representative, has raised the issues of entitlement to 
increased evaluations for the service-connected residuals of 
a right ankle injury with traumatic arthritis and the 
residuals of a laceration of the left great toe, with partial 
amputation.  See the June 14, 1999 statement from the 
representative.  The Board finds that these issues must be 
adjudicated before the TDIU claim can be handled, since the 
TDIU claim is inextricably intertwined with the degree of 
impairment ultimately adjudicated for the service-connected 
disorders.  Moffit v. Brown, 10 Vet. App. 214 (1997); Babchak 
v. Principi, 3 Vet. App. 466 (1992).

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board has determined that the 
RO should ask the veteran to provide information concerning 
where he has sought treatment for his service-connected right 
ankle and left great toe disorders since January 2000.  The 
RO should also afford the veteran a VA examination which 
fully evaluates these conditions and which also contains an 
opinion concerning whether these service-connected 
disabilities have rendered him unable to obtain and retain 
substantially gainful employment.  Frisica v. Brown, 7 Vet. 
App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health-care providers, 
both VA and private, from whom he has 
sought treatment for his service-
connected right ankle and left great toe 
disorders since January 2000.  Once this 
information, and any necessary releases 
for private records, has been received, 
the RO should contact the named health-
care providers and request that they 
provide copies of the veteran's treatment 
records.

2.  Once all records indicated above have 
been received and associated with the 
claims folder, the RO should afford the 
veteran complete VA orthopedic and 
podiatric examinations by qualified 
physicians in order to fully evaluate the 
service-connected right ankle and left 
great toe disorders.  The claims folder 
must be made available to the examiners 
to review in conjunction with the 
examinations, and the examiners are asked 
to indicate in the examination report 
that she/he has reviewed the claims 
folder.  All indicated special tests are 
to be performed and must include range of 
motion testing.  

a)  The examiners should note the 
range of motion of the right ankle and 
the left great toe.  The examiners must 
obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal ranges of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
ankle and toe joints are used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

b)  The examiners must also render a 
joint opinion concerning the effect that 
the veteran's service-connected right 
ankle and left great toe disorders have 
upon his ability to obtain and retain 
substantially gainful employment.

The examiners should provide complete 
rationales for all conclusions reached 
and explain any loss of mobility reported 
in the above examination.

3.  Thereafter, the RO should conduct any 
further development which is deemed 
necessary in order to comply with the 
provisions of the VCAA.  Upon completion 
thereof, the RO should review the 
appellant's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the appellant and his representative with 
a supplemental statement of the case, 
along with an adequate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




